495 F.2d 763
UNITED STATES of America, Appellee,v.Saul M. KOHN, Appellant.
No. 1032, Docket 74-1217.
United States Court of Appeals, Second Circuit.
Argued May 9, 1974.Decided May 10, 1974.

Aaron R. Schacher, Brooklyn, N.Y., for appellant.
Ethan A. Levin-Epstein, Asst. U.S. Atty.  (Edward John Boyd, V, U.S. Atty., for the Eastern District of New York, Raymond J. Dearie, Asst. U.S. Atty., on the brief), for appellee.
Before ANDERSON, FEINBERG and MANSFIELD, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed upon the well considered opinion of Judge Costantino.  365 F. Supp. 1031 (1973).